Citation Nr: 1210389	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  02-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected essential hypertension.

2.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955. 

These matters on appeal before the Board of Veterans' Appeals (Board) arise from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In a January 2007 decision, the the Board denied the Veteran's request to reopen previously denied claims for service connection for hypertension and an eye disorder, and denied service connection for residuals of a stroke.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a May 2008 Order, the Court vacated the Board decision and remanded the claims to the Board for readjudication, in accordance with the Joint Motion. 

In November 2008, the Board reopened the claim for service connection for an eye disability and remanded these matters for additional development.

In a November 2011 rating decision, service connection for essential hypertension was granted and an initial noncompensable rating was assigned.  As that was a full grant of the benefits sought, that issue is no longer on appeal.

In a November 2011 supplemental statement of the case, the RO continued the denial of the claims for service connection on appeal here.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

With regard to the claim for service connection for residuals of a stroke, to include as secondary to hypertension, the Board notes that subsequent to the Board's November 2008 remand and most recent June 2009 VA examination, the Veteran was granted service connection for essential hypertension.  

Service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Service connection can be granted not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service- connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

At the time of the June 2009 VA examination, the VA examiner considered a July 1998 MRI of the head to diagnose lacunar stroke, resolved, no residuals.  The examiner did not address a July 1998 Walker Baptist Medical Center record that found that the Veteran's bilateral lacunar infarcts and internal capsule basal ganglis were related to his hypertensive cardiovascular disease.  Moreover, a substantial amount of additional medical records have been associated with the claims file.  Added to the record is a February 2006 MRI of the brain showing an impression of remote right basal ganglion lacunar infarction.  The Board finds that a remand is warranted to schedule the Veteran for an additional VA examination and medical opinion.  

With regard to the claim for service connection for an eye disorder, service treatment records include a February 1953 pre-induction examination report which shows a normal eye examination.  An April 1955 separation examination shows normal vision of 20/20 bilaterally.  Records dated in June 1953 suggest that the veteran had a pre-existing eye condition. 

An August 1951 certificate of medical examination from the Department of Defense is negative for any eye conditions and shows vision of 20/20 bilaterally. 

On VA examination in March 1960 vision was found to be 20/15 bilaterally and the veteran was diagnosed with esophoria. 

A May 1960 private medical record reflects a diagnosis of exophoria with a slight astigmatism and hyperopia. 

A September 2001 report notes that the Veteran injured his eye in service.  On examination, vision was 20/20 bilaterally with correction and full extra-ocular movements with only a slight alternating exotropia.  In July 2004, he denied any vision changes or vision loss.

In June 2009 the Veteran was afforded a VA eye examination.  The Veteran described an episode of cellulitis in his left eye for which he was hospitalized for 11 days while in service.  After discharge from service, he had a muscle surgery on two occasions to straighten out his eyes.  The examiner diagnosed the Veteran with exophoria tropia status post strabismus surgery times two with diplopia, cellulitis left orbit, no residual, pseudophakia bilateral status post laser capsulotomy left, lesion excision left eye lid, and refractive error and presbyopia.  The examiner found that the records indicated that the Veteran had a pre-existing eye condition in June 1953 and in 1960.  The examiner stated that the Veteran apparently had the exophoria tropia since childhood and had the problem of falling out when he was in hot weather since he was a child.  Therefore, the eye condition existed before service time began and was not aggravated or caused by service activity.  The Board finds that this opinion is inadequate to decide the claim as it fails to address each eye disability diagnosed and does not set forth an opinion that addresses service connection a pre-existing disability as provided below.  

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Noted denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1) (2011). 

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that such disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).. 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Veteran must be afforded an additional VA examination and opinion, that addresses whether there is clear and unmistakable evidence that (1) the Veteran's eye disabilities or injury pre-existed service, and (2) that any preexisting disability or injury was not aggravated by service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, these matters are REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.   Schedule the Veteran for a VA examination by an appropriate examiner to determine the etiology of the Veteran's stroke.  The examiner must review the claims file and should note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  In providing the requested opinions, the examiner is requested to comment on the finding in the July 1998 Walker Baptist Medical Center record that the Veteran's bilateral lacunar infarcts was related to his hypertensive cardiovascular disease.  A complete rationale for any opinion expressed should be provided.  The examiner should provide the following:

(a)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stroke is the result of injury or disease incurred in or aggravated during the Veteran's military service. 

(b)  The examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stroke was caused, by the Veteran's service-connected essential hypertension.

(c)  The examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stroke was aggravated by the Veteran's service-connected essential hypertension.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The term aggravation means a worsening of the underlying disability beyond its natural progression as opposed to a temporary flare-up of symptoms.

2.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the etiology of any diagnosed eye disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  The examiner should provide the following:

(a)  The examiner should clearly identify each diagnosed eye disability.  

(b)  For each diagnosed eye disability, the examiner should indicate whether each disability is a refractive error of the eye or a congenital or developmental defect. 

(c)  The examiner should then opine whether each diagnosed eye disability clearly and unmistakably existed prior to the Veteran's entry into service. 

(d)  If any diagnosed eye disability clearly and unmistakably existed prior to his entry into service, the examiner should state whether is there clear and unmistakable evidence that the preexisting eye disability did not increase in severity during service. 

(e)  If any preexisting eye disability underwent an increase in disability during service, was the increase in disability beyond the natural progress of the disease? 

(f)  If any diagnosed eye disability did not clearly and unmistakably exist prior to service, did that eye disability diagnosed on examination have its onset during service, or is it related to any event of service?  Each diagnosed eye disability should be discussed in providing the above opinions.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

